Cite as 2014 Ark. 515

                SUPREME COURT OF ARKANSAS
                                        No.   CR-13-15

                                                   Opinion Delivered   December 11, 2014
TRACY M. STANDRIDGE
                   APPELLANT                       APPEAL FROM THE BAXTER
                                                   COUNTY CIRCUIT COURT
                                                   [NO. CR-2010-218]
V.
                                                   HONORABLE ROBERT W.
                                                   McCORKINDALE, II, JUDGE
STATE OF ARKANSAS
                                  APPELLEE         REVERSED AND DISMISSED.



                       JOSEPHINE LINKER HART, Associate Justice

       In 2011, a Baxter County jury convicted Tracy Standridge of Class D felony violating

an order of protection, and the circuit court sentenced him to fifty-four months in prison. At

the same hearing, his probation for a prior offense of violation of a protection order was

revoked. Separate appeals were taken from the revocation order and the conviction. The

appeal from the revocation order was lodged in the Arkansas Court of Appeals, which

affirmed the probation revocation. Standridge v. State, 2012 Ark. App. 563, 423 S.W.3d 677.

The court of appeals dismissed Standridge’s appeal from the conviction. Standridge v. State,

2012 Ark. App. 585. This court, however, subsequently allowed Standridge to lodge his

appeal from the conviction. Standridge v. State, 2013 Ark. 134. The court of appeals certified

the appeal to this court on the grounds that the appeal involved issues of first impression, of

substantial public interest, needing clarification of the law or the overruling of precedent, and

concerning the interpretation of an act of the General Assembly. Ark. Sup. Ct. R. 1-2(b)(1),
                                     Cite as 2014 Ark. 515

(4), (5), (6) (2014). We have accepted certification of the appeal. We hold that the circuit

court lacked subject-matter jurisdiction, and we reverse and dismiss Standridge’s conviction.

       Our decision in this case turns on the State’s decision to charge and try Standridge for

violation of a protection order under Arkansas Code Annotated section 9-15-207 (Repl.

2009), rather than the criminal-code provision for violation of a protection order found at

Arkansas Code Annotated section 5-53-134 (Supp. 2013). To understand our decision, it is

first necessary to describe the respective statutes.

       In pertinent part, Arkansas Code Annotated section 9-15-207, which is a statute that

is part of The Domestic Abuse Act of 1991, provides as follows:

       (a) Any order of protection granted under this chapter is enforceable by a law
       enforcement agency with proper jurisdiction.
       (b) An order of protection shall include a notice to the respondent or party restrained
       that:
               (1) A violation of the order of protection is a Class A misdemeanor carrying a
               maximum penalty of one (1) year imprisonment in the county jail or a fine of
               up to one thousand dollars ($1,000), or both;
               (2) A violation of an order of protection under this section within five (5) years
               of a previous conviction for violation of an order of protection is a Class D
               felony;
               (3) It is unlawful for an individual who is subject to an order of protection or
               convicted of a misdemeanor of domestic violence to ship, transport, or possess
               a firearm or ammunition pursuant to 18 U.S.C. § 922(g)(8) and (9) as it existed
               on January 1, 2007; and
               (4) A conviction of violation of an order of protection under this section within
               five (5) years of a previous conviction for violation of an order of protection is
               a Class D felony.
       (c) For respondents eighteen (18) years of age or older or emancipated minors,
       jurisdiction for the criminal offense of violating the terms of an order of protection is
       with the circuit court or other courts having jurisdiction over criminal matters.

In sum, subsection (a) provides that a law enforcement agency may enforce an order of


                                                2
                                    Cite as 2014 Ark. 515

protection. Subsection (b) refers to what is included in the notice. Subsection (c) provides that

jurisdiction for the “criminal offense” is with the circuit court. In describing the purpose of

The Domestic Abuse Act of 1991, Arkansas Code Annotated section 9-15-101 (Repl. 2009)

provides:

       The purpose of this chapter is to provide an adequate mechanism whereby the State
       of Arkansas can protect the general health, welfare, and safety of its citizens by
       intervening when abuse of a member of a household by another member of a
       household occurs or is threatened to occur, thus preventing further violence. The
       General Assembly has assessed domestic abuse in Arkansas and believes that the relief
       contemplated under this chapter is injunctive and therefore equitable in nature. The
       General Assembly hereby finds that this chapter is necessary to secure important
       governmental interests in the protection of victims of abuse and the prevention of
       further abuse through the removal of offenders from the household and other
       injunctive relief for which there is no adequate remedy in current law. The General
       Assembly hereby finds that this chapter shall meet a compelling societal need and is
       necessary to correct the acute and pervasive problem of violence and abuse within
       households in this state. The equitable nature of this remedy requires the legislature to
       place proceedings contemplated by this chapter under the jurisdiction of the circuit
       courts.

Thus, the statutes provide a “mechanism” by which “injunctive” and “equitable” relief can

be sought to protect victims of domestic abuse.

       By contrast, section 5-53-134 provides in relevant part:

       (a)(1) A person commits the offense of violation of an order of protection if:
               (A) A circuit court or other court with competent jurisdiction has issued a
               temporary order of protection or an order of protection against the person
               pursuant to the The Domestic Abuse Act of 1991, § 9-15-101 et seq.;
               (B) The person has received actual notice or notice pursuant to the Arkansas
               Rules of Civil Procedure of a temporary order of protection or an order of
               protection pursuant to the The Domestic Abuse Act of 1991, § 9-15-101 et
               seq.; and
               (C) The person knowingly violates a condition of an order of protection issued
               pursuant to the The Domestic Abuse Act of 1991, § 9-15-101 et seq.
                                           ....
                                               3
                                    Cite as 2014 Ark. 515

       (b)(1) Except as provided in subdivision (b)(2) of this section, violation of an order of
       protection under this section is a Class A misdemeanor.
       (2) Violation of an order of protection under this section is a Class D felony if:
               (A) The offense is committed within five (5) years of a previous conviction for
               violation of an order of protection under this section;
               (B) The order of protection was issued after a hearing of which the person
               received actual notice and at which the person had an opportunity to
               participate; and
               (C) The facts constituting the violation on their own merit satisfy the elements
               of any felony offense or misdemeanor offense, not including an offense
               provided for in this section.

       The statute contains the elements the State must prove to obtain a conviction for the

crime of violation of a protection order. To sustain a conviction, the State must prove that

a circuit court has issued a temporary order of protection or an order of protection against the

person, that the person has received actual notice or notice under the Arkansas Rules of Civil

Procedure of a temporary order of protection or an order of protection, and that the person

knowingly violates a condition of an order of protection. The statute further provides that

violation of an order of protection is a Class A misdemeanor. The statute, however, further

provides that the offense is a Class D felony if the State further proves that the offense is

committed within five years of a previous conviction for violation of an order of protection,

that the order of protection was issued after a hearing of which the person received actual

notice and at which the person had an opportunity to participate, and that the facts

constituting the violation on their own merit satisfy the elements of any felony offense or

misdemeanor offense.

       The record discloses that on September 2, 2010, the State charged Standridge by

information with violation of a protection order under section 5-53-134 as a Class D felony.
                                              4
                                    Cite as 2014 Ark. 515

The State’s June 2, 2011 amended information also charged him with a Class D felony and

cited to section 5-53-134. On July 22, 2011, however, the State filed an amended information

charging Standridge with a Class D felony violation of a protection order, citing section 9-15-

207. The information further provided as follows:

       A person commits the crime of Violation of Protection Order if: knowingly a circuit
       court or other court with competent jurisdiction has issued a temporary order of
       protection or an order of protection against the person pursuant to the The Domestic
       Abuse Act of 1991. . . . Committed as follows, to wit: the Defendant did unlawfully
       and feloniously on or about July 29, 2010, in Mountain Home, Arkansas, called the
       victim at work on two separate occasions and stated in very explicit terms that “she
       (victim) pushed him to the edge and she is dead” another call followed in which the
       defendant stated, “Just remember every person who walks through that door could be
       someone I’ve sent.” The victim has an order of protection against the defendant until
       December 2011. The defendant has been previously found guilty of the same offense
       on April 29, 2010 and July 28, 2009. To Wit: Violation of a Protection Order and
       Habitual Offender, against the peace and dignity of the State of Arkansas.

       At a hearing held the same day, the court granted the State’s motion to amend the

information. In support of its motion, the State asserted that the amendment “largely changes

the number of the statute” and that “our factual allegations are the same but the number of

the statute is switched from 5-53-134 to 9-15-207.” The court then continued the case.

       At a subsequent hearing, Standridge’s counsel noted that the case had been continued

to allow him to prepare for trial following the State’s amendment of the information. Counsel

argued that section 5-53-134 was the correct statute to proceed under for a prosecution and

not section 9-15-207, which counsel described as a noncriminal statute. Counsel argued that

because section 9-15-207 was not a criminal charge, the charge should be dismissed as filed.

Counsel asserted that the State had amended the information because section 9-15-207 did


                                              5
                                    Cite as 2014 Ark. 515

not, as did section 5-53-134, provide that in order to establish a Class D felony, the State must

prove that the order of protection was issued after a hearing of which the person received

actual notice and at which the person had an opportunity to participate. In reply, the State

argued that section 9-15-207 was a criminal statute. The State acknowledged that a hearing

on the order of protection was held on December 1, 2009, that Standridge was not present

at the hearing, that the order of protection was issued, and that the next day the sheriff

returned an unserved notice of the hearing. The circuit court denied the motion to dismiss.

       During its opening argument to the jury, the State conceded that the protection order

was granted at a hearing held December 1, 2009, that Standridge was not given notice of the

hearing, and that he was not present at the hearing. The State then presented evidence from

Caroline Wood, who testified that she had obtained the protection order against Standridge.

She testified that on July 29, 2010, Standridge had called her at work and said, “You have

touched me to the edge. You are a dead bitch, do you understand me? You are dead.” Wood

acknowledged that Standridge was not present at the December 1, 2009 hearing.

       At the conclusion of this testimony, Standridge’s counsel moved for a directed verdict,

arguing that it was clear from the State’s concession that Standridge had not received notice

to appear at the December 1, 2009 hearing as required by section 5-53-134. In response, the

State argued, “We have proceeded under a different statute that does not require that

particular element” and therefore the State had met its burden of proof. The circuit court

denied the motion.

       Standridge then elicited evidence from the chief deputy circuit clerk from Baxter
                                               6
                                   Cite as 2014 Ark. 515

County Circuit Court that her records indicated that Standridge was not served with the

notice for the December 1, 2009 hearing. Standridge’s counsel renewed his motion for a

directed verdict and his motion to prohibit the amendment to the information. Counsel again

argued that Standridge was never served with notice of the December 1, 2009 hearing on the

protection order. Counsel further alleged that the court had committed cumulative errors. In

response, the State argued that section 9-15-207 was a criminal statute. The court denied the

motions.

       Standridge’s counsel then proffered a jury instruction that counsel asserted was “taken

verbatim” from section 5-53-134. The proffered instruction included language that the State

must prove that the order of protection was issued after a hearing of which the person

received actual notice and at which the person had an opportunity to participate. The State

argued that Standridge was instead charged under section 9-15-207 and not section 5-53-134.

The court rejected Standridge’s proffered instruction and instructed the jury as follows:

               Tracy Standridge is charged with the offense of violation of a protective order.
       To sustain this charge the State must prove beyond a reasonable doubt that (A) A
       circuit court or other court with competent jurisdiction has issued an order of
       protection against Tracy Standridge pursuant to the The Domestic Abuse Act; and (B)
       That Tracy Standridge has received actual notice or notice of the order of protection;
       and (C) That Tracy Standridge knowingly violated a condition of an order of
       protection issued pursuant to the The Domestic Abuse Act. (D) It is a violation if the
       facts constituting the violation on their own merit satisfy the elements of any felony
       offense or misdemeanor offense.

We note that while the jury instruction instructed the jury on some of the elements of the

offense provided for in section 5-53-134, missing from the jury instruction was language from


                                              7
                                     Cite as 2014 Ark. 515

section 5-53-134 to the effect that violation of an order of protection is a Class D felony if the

offense is committed within five years of a previous conviction for violation of an order of

protection and that the order of protection was issued after a hearing of which the person

received actual notice and at which the person had an opportunity to participate.

       In closing, the State again acknowledged that Standridge did not have notice of the

hearing. The jury returned a verdict of guilty but were unable to reach a decision on

Standridge’s sentence. The circuit court then imposed a sentence of fifty-four months’

imprisonment. The court also revoked Standridge’s probation. Standridge appealed both the

conviction and the probation revocation. The court of appeals affirmed the circuit court’s

decision to revoke Standridge’s probation. Now before this court is Standridge’s appeal from

the conviction.

       On appeal, Standridge raises five issues: (1) that there was insufficient evidence to

support the conviction; (2) that the circuit court precluded him from putting on a defense;

(3) that the circuit court erred by refusing to give his proffered jury instruction on section 5-

53-134 and that the State’s instruction was an incorrect statement of the law; (4) that the

circuit court erred in denying his motion to dismiss because the State’s amended information

charged him with violation of section 9-15-207 and not 5-53-134; (5) that the circuit court

committed cumulative errors. This court, however, need not consider the merits of each

argument on appeal because Standridge was charged and tried under section 9-15-207, a

statute that does not describe a criminal offense. Thus, the circuit court lacked subject-matter


                                               8
                                    Cite as 2014 Ark. 515

jurisdiction, and we reverse and dismiss.

       On review, we consider issues of statutory interpretation de novo, and we construe a

statute just as it reads, giving the words their ordinary and usually accepted meaning. State v.

Thomas, 2014 Ark. 362, at 4, 439 S.W.3d 690, 692. In construing any statute, we place it

beside other statutes relevant to the subject matter in question and ascribe meaning and effect

to be derived from the whole. Id., 439 S.W.3d at 692. Statutes relating to the same subject

must be construed together and in harmony. Id., 439 S.W.3d at 692.

       In construing sections 5-53-134 and 9-15-207, we conclude that section 5-53-134 is

the criminal statute under which the State should have charged Standridge to obtain a

conviction for Class D felony violation of a protection order. Section 9-15-207 does not

contain the elements of Class D felony violation of a protection order; rather, those elements

are found in section 5-53-134. As required by section 5-53-134(b)(2)(B), to obtain a

conviction for Class D felony violation of a protection order, the State must prove that the

order of protection was issued after a hearing of which the person received actual notice and

at which the person had an opportunity to participate. By contrast, section 9-15-207 provides

that a law enforcement agency may enforce an order of protection, sets out what the notice

should contain, and provides that jurisdiction for the “criminal offense” is with the circuit

court. Rather than serving as a criminal offense, section 9-15-207 provides the mechanism

by which a person can obtain injunctive and equitable relief for protection against domestic

abuse. Thus, by charging Standridge under section 9-15-207, the State charged Standridge


                                              9
                                    Cite as 2014 Ark. 515

under a noncriminal statute.

       As is evident from the information, the State’s remarks at trial, and the State’s jury

instructions, the State pursued a course of charging and trying Standridge under section 9-15-

207. In doing so, the State sought to avoid the burdens placed on it to prove, as required by

section 5-53-134(b)(2)(B), that the order of protection was issued after a hearing at which the

person received actual notice and at which the person had an opportunity to participate.

Section 9-15-207, however, is not a criminal statute and does not contain the elements of

Class D felony violation of a protection order.

       A circuit court has subject-matter jurisdiction of all justiciable matters not otherwise

assigned pursuant to the constitution. Ark. Const. amend. 80, § 6. Jurisdiction is the power

of the court to hear and determine a cause, including the power to enforce its judgment; it

is the power to hear and determine the subject matter in controversy between the parties.

State v. Watson, 307 Ark. 333, 335, 820 S.W.2d 59, 60 (1991), overruled on other grounds by

State v. D.S., 2011 Ark. 45, 378 S.W.3d 87. Because jurisdiction is the authority of a court

to hear a case on its merits, lack of subject-matter jurisdiction is a defense that may be raised

by this court on its own motion. D.S., 2011 Ark. 45, at 4, 378 S.W.3d at 89–90.

       In White v. State, 260 Ark. 361, 366, 538 S.W.2d 550, 553 (1976), the challenge to the

jurisdiction of the trial court, which we observed could be raised at any time, involved a

defendant who was convicted of misdemeanor marijuana possession. This court reversed and

dismissed after concluding that mere possession of marijuana was not a misdemeanor offense


                                              10
                                     Cite as 2014 Ark. 515

under the criminal statutes enacted at that time. In interpreting the statute at issue there, the

court noted that “the rule of law with respect to statutory construction of penal provisions is

that nothing will be taken as intended which is not clearly expressed and all doubts must be

resolved in favor of the accused.” Id. at 366, 538 S.W.2d at 553. In Holford v. State, 173 Ark.
989, 1000, 294 S.W. 33, 37 (1927), this court observed,

                 There is no better settled rule in criminal jurisprudence than that criminal
         statutes must be strictly construed and pursued. The courts cannot, and should not, by
         construction or intendment, create offenses under statutes which are not in express
         terms created by the Legislature. The courts cannot do so without trenching upon the
         exclusive functions of the Legislature.

In Holford, this court reversed and dismissed a conviction, concluding that while a criminal

statute criminalized the manufacture, keeping, and setting up of a still, the statute did not

criminalize the manufacturing, keeping, or setting up of a part of a still but which was not a

still.

         In Duncan v. Kirby, 228 Ark. 917, 920–21, 311 S.W.2d 157, 160 (1958), we held that

the trial court lacked jurisdiction to try the defendant on the charge of disobeying a United

States Army officer because there was no statute criminalizing such conduct. There, we stated,

         We have no statute making it a crime or misdemeanor for the accused to do what he
         is charged with doing. The writ of prohibition lies where an inferior court is
         proceeding in a matter beyond its jurisdiction and where the remedy by appeal,
         though available, is inadequate. And where it appears that an inferior court is about to
         proceed in a matter over which it is entirely without jurisdiction under any state of
         facts which may be shown to exist, then the superior court exercising supervisory
         control over the inferior court may prevent such unauthorized proceedings by the
         issuance of a writ of prohibition.
                Of course, if there is any question of fact upon which jurisdiction may turn,
         prohibition will not lie. But here, there is no conceivable finding of fact by which the

                                               11
                                    Cite as 2014 Ark. 515

       petitioner could be guilty. He has been found not guilty of disturbing the peace. The
       remaining charge is simple: That he refused to obey an order of a United States Army
       officer. There does not appear to be any way in which the charge could be amended
       or corrected so as to allege a criminal offense in this State. Assuming Lieutenant
       Tanner’s affidavit is true in every detail (except, of course, the disturbing the peace
       charge, which has been disposed of), still no offense is charged. It simply is not against
       the law in Arkansas to fail to obey an order of an officer of the United States Army,
       and it is conceded that Lieutenant Tanner was acting in the capacity of an officer of
       the United States Army at the time the order is alleged to have been given.
               It is said . . . : “A writ of prohibition will lie to restrain a criminal or
       quasi-criminal prosecution for an offense beyond the jurisdiction of the court.”. . . If
       prohibition will be granted where a court is acting beyond its jurisdiction, how much
       more so the remedy should be allowed where no offense at all is charged. Our
       conclusion is that petitioner is not charged with an offense punishable under the laws
       of this State, and to force him to trial, thereby affording him only the remedy of appeal
       from a possible conviction, which would be invalid, would not leave him an adequate
       remedy, and prohibition should be granted.

(Internal citations omitted.)

       White, Holford, and Duncan stand for the proposition that a circuit court does not have

jurisdiction to try a defendant on a charge that is not a criminal offense and that any

conviction obtained must be reversed and dismissed. Criminal statutes must be strictly

construed and pursued; otherwise the court trenches upon the functions of the General

Assembly. The General Assembly made it clear that section 9-15-207 does not provide for a

criminal offense. Admittedly, and unlike White, Holford, and Duncan, there is in Arkansas a

crime of Class D felony violation of a protection order. That criminal offense, however, and

the elements the State must prove, are found, not in section 9-15-207, but instead in the

criminal statute, section 5-53-134. Given the State’s citation to section 9-15-207 in the

information, the State’s remarks at trial, and the State’s jury instructions, we cannot engage


                                              12
                                    Cite as 2014 Ark. 515

in the assumption that Standridge was charged and tried under section 5-53-134. The State

instead tried Standridge under section 9-15-207, which, under the State’s theory, contained

fewer criminal elements and provided for a Class D felony conviction. Even if the State had

proved these fewer elements, however, the conduct would not be criminal under section 9-

15-207, because that statute is not a criminal statute. In the sense that Standridge’s charge and

trial were not based on a criminal offense, White, Holford, and Duncan are on point. Thus,

because Standridge was tried and convicted for committing acts that, under section 9-15-207,

cannot ever constitute a Class D felony, the circuit court lacked subject-matter jurisdiction

over the matter. Accordingly, we reverse and dismiss the case.

       Reversed and dismissed.

       HANNAH, C.J., and CORBIN and DANIELSON, JJ., dissent.

       JIM HANNAH, Chief Justice, dissenting. I respectfully dissent. Contrary to the

majority’s assertions, the circuit court had subject-matter jurisdiction over the State’s case

against Standridge because Arkansas Code Annotated section 9-15-207 (Repl. 2009) is

criminal in nature.

       Our caselaw is replete with the proposition that jurisdiction is the power of the court

to hear and determine subject matter in controversy. Bliss v. Hobbs, 2012 Ark. 315 (per

curiam); Culbertson v. State, 2012 Ark. 112 (per curiam); Fudge v. Hobbs, 2012 Ark. 80;

Anderson v. State, 2011 Ark. 35 (per curiam); Baker v. Norris, 369 Ark. 405, 255 S.W.3d 466

(2007). A circuit court has subject-matter jurisdiction to hear and to determine cases


                                              13
                                        Cite as 2014 Ark. 515

involving violations of criminal statutes. Watkins v. State, 2014 Ark. 283, 437 S.W.3d 685;

Bliss, 2012 Ark. 315. In my view, section 9-15-207, while contained in the Domestic Abuse

Act, is a statute that is criminal in nature. This stance is supported by the language of the

statute itself, which states in pertinent part, that “jurisdiction for the criminal offense of violating

the terms of an order of protection is with the circuit court or other courts having jurisdiction

over criminal matters.” Ark. Code Ann. § 9-15-207(c) (emphasis added). Accordingly, the

circuit court had subject-matter jurisdiction over the matter.

        Further, Arkansas Code Annotated section 9-15-207 provides:

                 (a) Any order of protection granted under this chapter is enforceable by
        a law enforcement agency with proper jurisdiction.
                 (b) An order of protection shall include a notice to the respondent or
        party restrained that:
                 (1) A violation of the order of protection is a Class A misdemeanor
        carrying a maximum penalty of one (1) year imprisonment in the county jail
        or a fine of up to one thousand dollars ($1,000), or both;
                 (2) A violation of an order of protection under this section within five (5) years
        of a previous conviction for violation of an order of protection is a Class D felony;
                 (3) It is unlawful for an individual who is subject to an order of
        protection or convicted of a misdemeanor of domestic violence to ship,
        transport, or possess a firearm or ammunition pursuant to 18 U.S.C. § 922(g)(8)
        and (9) as it existed on January 1, 2007; and
                 (4) A conviction of violation of an order of protection under this section within
        five (5) years of a previous conviction for violation of an order of protection is a Class D
        felony.
                 (c) For respondents eighteen (18) years of age or older or emancipated
        minors, jurisdiction for the criminal offense of violating the terms of an order of
        protection is with the circuit court or other courts having jurisdiction over
        criminal matters.
                 (d)(1) In the final order of protection, the petitioner’s home or business
        address may be excluded from notice to the respondent.
                 (2) A court shall also order that the petitioner’s copy of the order of
        protection be excluded from any address where the respondent happens to

                                                   14
                                       Cite as 2014 Ark. 515

       reside.
               (e) A law enforcement officer shall not arrest a petitioner for the
       violation of an order of protection issued against a respondent.
               (f) When a law enforcement officer has probable cause to believe that a respondent
       has violated an order of protection and has been presented verification of the existence of
       the order of protection, the officer may arrest the respondent without a warrant whether
       or not the violation occurred in the presence of the officer if the order of protection was
       obtained according to this chapter and the Arkansas Rules of Criminal Procedure.
               (g) An order of protection issued by a court of competent jurisdiction
       in any county of this state is enforceable in every county of this state by any
       court or law enforcement officer.

(Emphasis added.) Here, the plain language of the statute expressly states that a violation of

an order of protection within five (5) years of a previous conviction is a Class D felony; that

violation of an order of protection is a “criminal offense”; and that the Arkansas Rules of

Criminal Procedure govern when the officer arrests a respondent without a warrant.

       This reading is further supported by the legislature’s intent. In 2009, the Arkansas

General Assembly saw fit to amend section 9-15-207, and in addition to the plain language

of the Act, the emergency clause is instructive. This court has held that it is a rule of statutory

construction that the emergency clause of an act can be used in determining the intent of the

legislature. See, e.g., Rosario v. State, 319 Ark. 764, 894 S.W.2d 888 (1995). The emergency

clause of Act 331 of 2009 reads as follows:

                SECTION 3. EMERGENCY CLAUSE. It is found and determined
       by the General Assemby of the State of Arkansas that domestic violence is on
       the rise and poses a danger to the public; that increasing the penalty for repeat
       offenders aids both law enforcement and the victims of domestic violence and
       that this act is immediately necessary because current enforcement and prosecution
       will be greatly aided by the new, more serious penalties for those persons who repeatedly
       violate orders of protection, therefore, an emergency is declared to exist and this act
       being immediately necessary for the preservation of the public peace, health,

                                                  15
                                        Cite as 2014 Ark. 515

       and safety shall become effective[.]

Act of Mar. 10, 2009, No. 331, § 3, 2009 Ark. Acts 1320, 1322-23 (emphasis added). Thus,

it is clear from a review of the plain language of the statute and the emergency clause of Act

331 of 2009 that the Arkansas General Assembly intended to criminalize and to prosecute the

behavior of those persons like Standridge who violate an order of protection in domestic-

abuse cases. Given the application of section 9-15-207 to the facts of Standridge’s case, I

would affirm his conviction and sentence.

       CORBIN and DANIELSON, JJ., join.

       Paul J. Teufel, for appellant.

       Dustin McDaniel, Att’y Gen., by: Valerie Glover Fortner, Ass’t Att’y Gen., for appellee.




                                                16